Yum! Brands Inc. Reports Third Quarter 2rowth of 21%, Excluding Special Items; Led by Robust China Profit Growth of 32%; Raises Full-Year EPS Growth Forecast to 12%, Excluding Special Items Louisville, Ky. (October 6, 2009) — Yum! Brands Inc. (NYSE: YUM) today reported Earnings Per Share (EPS) of $0.69, or $0.70 excluding special items, for the third quarter ended September 5, 2009. THIRD-QUARTER HIGHLIGHTS ● International development continued at a strong pace with 267 new restaurants including 88 new units in mainland China and 165 new units in Yum! Restaurants International (YRI). ● System sales growth of +11% in mainland China and +4% in YRI was offset by a 5% decline in the U.S. resulting in flat worldwide system sales in local currency terms; worldwide system sales declined 4% after foreign currency translation. ● Worldwide restaurant margin improved over 3 percentage points driven by significant gains in both the U.S. and China. ● Worldwide operating profit growth of 15% was driven by China, +32%, and the U.S., +18%. YRI profit declined 13% due to negative foreign currency translation. Worldwide operating profit growth was 19% prior to foreign currency translation. ● Foreign currency translation negatively impacted EPS by $0.02 per share. Note:All comparisons are versus the same period a year ago and exclude Special Items unless noted. Third Quarter Year-to-Date 2009 2008 % Change 2009 2008 % Change EPS Excluding Special Items $0.70 $0.58 21% $1.67 $1.45 16% Special Items Gain/(Loss)1 ($0.01) $0.00 NM $0.10 $0.08 NM EPS $0.69 $0.58 19% $1.77 $1.53 16% 1 See Reconciliation of Non-GAAP Measurements to GAAP Results for further detail of the 2009 and 2008 Special Items. FULL-YEAR OUTLOOK The Company raised its full-year 2009 EPS forecast from $2.10 to $2.14 per share or 12% growth prior to special items, driven by stronger-than-expected full year performance in China and a lower-than-expected full year effective tax rate. Yum! Brands, Inc. • 1900 Colonel Sanders Lane • Louisville, KY 40213 Tel 502 874-8006 • Fax 502 874-2410 • Web Site www.yum.com/investors David C.
